on rehearing.
Eothrock, J.
— A rehearing having been ordered in this case elaborate arguments have been made by counsel, and we have again examined the questions involved, and the result of such examination is that we adhere to the conclusion announced in the foregoing opinion.
When the cause was reversed upon the appeal, as reported in 44 Iowa, 335, it was remanded for one purpose only, which was to allow the plaintiff to show that the lands were taxed by inadvertence and mistake. An examination of the statement of facts preceding the opinion in that case shows that *100this was the only question presented in the court below and in this court. This court had found upon the first appeal (89 Iowa, 507) that the lands were taxed for almost every year from 1861 to 1868 inclusive. Upon that appeal there was a trial de novo in this court, and the defendants might have had, at their option, a decree in this court. It was, however, remanded, whereupon the application was made to show, not that the lands had not been taxed, but to show that such taxation was by mistake and inadvertence, and that the fact that the same was a mistake and inadvertence was discovered after the first trial. Upon the second appeal it was remanded to allow the plaintiff to introduce, evidence upon that new issue, and for no other purpose. It is not improper to say that the court did not intend to re-open the whole case. The writer hereof consented to that opinion reluctantly, and only because it narrowed the inquiry to the new,issue. The allowance of an amendment and the tendering of a new issue in an equity case after a trial de novo in this court, and after jprocedendo filed in the court below, should be allowed only upon the strongest showing of accident, mistake, or for matters arising subsequent to the decree, or the like. A party cannot be allowed to try his case by instalments, or by piecemeal. Such a practice would make litigation practically endless. Sexton v. Henderson, 47 Iowa, 131.
We have said this much in addition to what is contained in the foregoing opinion to further show the manifest impropriety-of again determining the question as to just what portion of these lands were taxed, and for what years they were taxed. That was determined upon the first appeal.
"We desire to add nothing to what has been said as to the taxation having been the result of mistake or inadvertence. Counsel have discussed this question at length. We have re-examined the evidence and are satisfied with the conclusion already announced.
It is said in the foregoing opinion that some of the members of the court have cause to entertain doubts as to the *101correctness of the ruling holding that there was an estoppel in this case. It may also be said that some of us are without doubt as to its correctness upon the facts found in the first opinion on rehearing. But -what the individual opinion of the members of'the court may be upon the original question is of no importance unless we are convinced that the public interests and a correct and just administration of the law require that the case should be overruled. That decision was made in 1874. It announced the rule, in effect, that a county is bound by the law of estoppel the same as a natural person. The same principle was announced in Iowa R. R. Land Co. v. Story Co., 36 Iowa, 48. The doctrine is approved in Audubon Co. v. Am. Emigrant Co., 40 Iowa, 460, and recognized in The County of Buena Vista v. Iowa Falls & Sioux City R. Co., 46 Iowa, 226, and in Howard Co. v. Bullis, 49 Iowa, 519. It has been followed by the Circuit and District Courts, and has come to be understood as the settled law of the-State. "We think it ought npt now to be disturbed.
Former opinion adhered to.